Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION                                            

Priority

           Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  

Information Disclosure Statement
          
          The references cited on a Form PTO 1449 have been considered.

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections

                                                 Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

           (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.          (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US Pub. 2003/0058315).

            Lee et al.  disclose in Figures 1-4 an ink cartridge that is used in an ink jet printer
comprising:

            Regarding claim 1, an attachment section (1) to which a liquid storage container (10) having a storage chamber (14, 16) storing a liquid (ink) and a communication path (42) communicating with the storage chamber (14, 16) is attached (Figure 2); and 
a liquid ejecting head (24) configured to eject the liquid from nozzles (not show), wherein the attachment section (1) comprises: 
         an inlet (22) through which the liquid from the attached liquid storage container (10) flows; 
         a protrusion (45) having a connection port (44) (Figure 2);
         a seal (52) provided around the protrusion (45); and 
         an air communication path (49a) communicating with the connection port (44) and an air communication port (44) that communicates with the air, wherein the connection port (44) enters the communication path (49a) of the attached liquid storage container (10), and the seal (52) comes into contact with the liquid storage container (10) attached to the attachment section (1) (Figures 2-3).
            Regarding claim 5, wherein the attachment section (1) comprises:
            a body (10) having the inlet (22) (Figure 2); and
            a cover (40, 70) configured to be moved with respect to the body (10), wherein the protrusion (45) and the seal (52) are provided in the cover (40, 70) (Figure 1).

Citation of Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   These prior art references (US Pat. 6,540,321; US Pat. 6,899,417; US Pat. 7,033,006; US Pat. 7,134,747) cited in the PTO 892 form show an ink cartridge which is deemed to be relevant to the present invention.  These references should be reviewed.


Allowable Subject Matter

            Claims 2-5 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of record fails to teach or suggest a liquid ejecting apparatus comprising a maintenance section that configured to perform a maintenance operation on a liquid ejecting head; and a cover member configured to cover an air communication port, wherein the maintenance section moves the liquid ejecting head and an attachment section for maintenance to press the air communication port against the cover member in the combination as claimed.        

CONCLUSION      
 
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M..
           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Matthew Luu can be reached on (571) 272-7663. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.
           For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/ANH T VO/Primary Examiner, Art Unit 2853